Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is a final rejection in response to the amendment filed 10/23/2020.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, lines 3-4 recites “and heat emitted by the electronic module” and should recite “and the heat emitted by the electronic module”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15-17 recite “the phase change material is further integrated into the substrate” and “the phase change material is further integrated into the cold plate”.  This appears to mean the phase change material is integrated into the substrate more than some other element, but it is 
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niggemann et al. (US 6,182,435) in view of Bonner et al. (US 2013/0147050).
Regarding claim 1, Niggemann discloses an assembly (Figure 1, element 10) comprising: 
a fuel supply circuit (24) configured to supply a turbine heat engine (12) with fuel (A), 	
an electronic module (26, col. 5, ll. 6-9 describe 26 as including power electronics), 	
a power source (col. 5, ll. 6-9 describe an electric generator) for supplying the electronic module with electricity, 
a heat exchanger (30) positioned to allow heat to flow from the electronic module to the fuel supply circuit (col. 2, ll. 63-64).

Bonner teaches an electronic module (10, 12 and 14 in figure 6), a phase-change material (32) configured to change state when a temperature of the phase-change material reaches a predetermined phase change temperature (paragraph 8).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include a phase-change material configured to change state when a temperature of the phase-change material reaches a predetermined phase change temperature in order to reduce peak operating temperatures of the electronic module as suggested and taught by Bonner in paragraph 16.
Regarding claim 2, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann is silent on wherein said predetermined phase change temperature is less than a vaporisation temperature of the fuel.  
Bonner teaches wherein said predetermined phase change temperature is less than a vaporisation temperature of the fuel (Jet A fuel, which is commonly used for aircraft engines, has a vaporization temperature at 180 degrees Celsius, paragraph 47 describes the phase change temperature as 118 degrees Celsius).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include wherein said predetermined phase change temperature is less than a vaporisation temperature of the fuel in order to reduce peak operating temperatures of the electronic module as suggested and taught by Bonner in paragraph 16.
Regarding claim 3, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann further teaches wherein the electronic module is an electronic power module (26, col. 5, ll. 6-9 describe 26 as including power electronics) and is configured to convert the electricity supplied by the power source (Figure 1 shows the power electronics convert the electricity to heat which is then exchanged with the fuel).  
Regarding claims 4 and 12, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann is silent on wherein the predetermined phase change temperature is less than 140°C.  
Bonner teaches wherein the predetermined phase change temperature is less than 140°C (paragraph 47 describes the phase change temperature as 118 degrees Celsius).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include wherein the predetermined phase change temperature is less than 140°C in order to reduce peak operating temperatures of the electronic module as suggested and taught by Bonner in paragraph 16.
Regarding claim 5, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann is silent on wherein the electronic module comprises a base substrate, wherein electronic components are positioned on a first side of the base substrate and the heat exchanger is positioned on a second side of the base substrate, the second side being opposite the first side. 
Bonner teaches wherein the electronic module comprises a base substrate (36), wherein electronic components (10 and 14) are positioned on a first side of the base substrate (upper side of base substrate 36 in figure 6) and the heat exchanger is positioned on a second side of the base 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include wherein the electronic module comprises a base substrate, wherein electronic components are positioned on a first side of the base substrate and the heat exchanger is positioned on a second side of the base substrate, the second side being opposite the first side in order to reduce peak operating temperatures of the electronic module as suggested and taught by Bonner in paragraph 16.
Regarding claim 7, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann is silent on wherein the phase-change material is integrated into the base substrate.  
Bonner teaches wherein the phase-change material is integrated into the base substrate (Figure 6 shows the PCM 32 is integrated into the base substrate 36).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include wherein the phase-change material is integrated into the base substrate in order to reduce peak operating temperatures of the electronic module as suggested and taught by Bonner in paragraph 16.
Regarding claim 8, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann is silent on wherein the electronic module comprises a cold plate and wherein the phase-change material is integrated into the cold plate.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include wherein the electronic module comprises a cold plate and wherein the phase-change material is integrated into the cold plate in order to reduce peak operating temperatures of the electronic module as suggested and taught by Bonner in paragraph 16.
Regarding claim 9, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann further teaches a power unit (Figure 1) comprising:
a turbine heat engine (12), 
the assembly according to claim 1 (see rejection above), 
wherein the fuel supply circuit is configured to supply the fuel to the turbine heat engine (Figure 1 shows the fuel from fuel supply circuit 24 goes to the combustor 18 of the turbine heat engine 12).  
Regarding claim 10, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann further teaches wherein the power source is an electrical machine configured to operate as an engine or generator (col. 5, ll. 6-9 describe the power source as an electric generator) and wherein the electrical machine is coupled mechanically to a rotating shaft of the heat engine (the electric generator has to be mechanically coupled to the rotating shaft shown at the center of heat engine 12 in figure 1 in order to generate electricity).  
Regarding claim 11, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann teaches a method for heating fuel using the assembly according to 
Niggemann is silent on the heat exchange occurring via the phase-change material.
Bonner teaches the heat exchange occurring via the phase-change material (Figure 6 shows the heat 26 from the electronic components emanates down to the PCM 32 which heats 28).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include the heat exchange occurring via the phase-change material (in the system of Niggemann in view of Bonner, Bonner’s heat sink 28 includes the fuel circuit of Niggemann which receives the heat from the electronic components) in order to reduce peak operating temperatures of the electronic module as suggested and taught by Bonner in paragraph 16.
Regarding claim 13, Niggemann in view of Bonner teach the invention as claimed and described above.  Niggemann is silent on wherein the phase-change material is located and configured to absorb heat from the electronic module and dissipate the heat to the heat exchanger.  
Bonner teaches wherein the phase-change material is located and configured to absorb heat from the electronic module and dissipate the heat to the heat exchanger (Figure 6 shows the heat 26 from the electronic components emanates down to the PCM 32 which heats heat exchanger 28).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include 
Regarding claim 18, Niggemann in view of Bonner teach the invention as claimed and described above. Niggemann teaches the heat exchanger (30) is positioned between the fuel supply circuit (24) and the electronic module (26).
Niggemann is silent on wherein the heat exchanger is mounted on the electronic module.
Bonner teaches wherein the heat exchanger is mounted on the electronic module (Figure 6 shows the heat exchanger 28 is mounted on the electronic module 10, 12, 14 and 16)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann’s invention to include wherein the heat exchanger is mounted on the electronic module (in the system of Niggemann in view of Bonner, Bonner’s heat sink 28 includes the fuel circuit of Niggemann which receives the heat from the electronic components) in order to reduce peak operating temperatures of the electronic module as suggested and taught by Bonner in paragraph 16.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niggemann et al. (US 6,182,435) in view of Bonner et al. (US 2013/0147050), and further in view of Longardner (US 6,400,896).
Regarding claim 6, Niggemann in view of Bonner teach all the essential features of the claimed invention except wherein the electronic components are encapsulated in the phase-change material.  
Longardner teaches wherein the electronic components (Figures 2 and 3; elements 55) are encapsulated in the phase-change material (11a and 11b).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niggemann in view of Bonner’s invention to include wherein the electronic components are encapsulated in the phase-change material in order to promote efficient heat transfer as suggested and taught by Longardner in col. 3, ll. 1-5.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to anticipate and/or render obvious, either alone or in combination, the heat exchanger surrounding a portion of the fuel supply circuit, with the electronic components on a substrate mounted on the heat exchanger and covered by the phase change material as described in claim 14
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERYN A MALATEK/            Examiner, Art Unit 3741